
	

114 S1701 IS: Infrastructure Rehabilitation Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1701
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to modify a provision relating to discharges of
			 dredged or fill material into navigable waters at specified disposal
			 sites.
	
	
		1.Short title
 This Act may be cited as the Infrastructure Rehabilitation Act of 2015.
 2.Discharge into navigable waters at specified disposal sitesSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by striking subsection (a) and inserting the following:
			
				(a)Discharge into navigable waters at specified disposal sites
 (1)In generalSubject to paragraph (3), the Secretary may issue permits, after notice and opportunity for public hearings, for the discharge of dredged or fill material into the navigable waters at specified disposal sites.
 (2)Publication of noticeNot later than 15 days after the date on which an applicant submits all the information required to complete an application for a permit under this subsection, the Secretary shall publish the notice required under paragraph (1).
 (3)Natural disasterThe Secretary may issue permits under paragraph (1) without providing notice or opportunity for public hearings in the event of a natural disaster (including an earthquake, flood, hurricane, tornado, or avalanche) that has damaged a roadway, railway, airport, or other transportation infrastructure such that immediate construction is required to restore the infrastructure to working order..
		
